Citation Nr: 1315333	
Decision Date: 05/09/13    Archive Date: 05/15/13

DOCKET NO.  12-04 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel
INTRODUCTION

The Veteran served on active duty from July 1954 to October 1962.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Lincoln, Nebraska.

In April 2013 the Veteran and his spouse testified at a hearing at the RO before the Board.  A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The most probative evidence indicates that the Veteran's current bilateral hearing loss is not related to service.  

2.  Tinnitus, which was first reported in May 2011, was not shown in service and the most probative evidence indicates that any current tinnitus is not related to service.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.385, 3.307, 3.309 (2012).

2.  The criteria for establishing service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012)); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2012), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the United States Court of Appeals for Veterans Claims (Court) held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits. 

In May 2011, a VCAA letter was issued to the Veteran with regard to his claim of service connection.  The letter notified the Veteran of what information and evidence is needed to substantiate his claims, what information and evidence must be submitted by the claimant, what information and evidence will be obtained by VA, and the evidence necessary to support a disability rating and effective date.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

The Board also finds that VA has complied with all assistance provisions of VCAA.  The evidence of record contains the Veteran's service treatment records, post-service VA treatment records, and lay statements and hearing testimony.  There is no indication of relevant, outstanding records that would support the Veteran's claims.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  In July 2011, the Veteran was afforded a VA audiological examination, and an etiological opinion was proffered.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the hearing loss and tinnitus issues in appellate status.

Criteria & Analysis

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995 opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.

Service connection for impaired hearing is subject to 38 C.F.R. § 3.385, which provides that impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See also Hensley v. Brown, 5 Vet. App. 155 (1993).

The lack of any evidence that the Veteran exhibited hearing loss during service is not fatal to his claim.  The laws and regulations do not require in-service complaints of or treatment for hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, as noted by the Court:

[W]here the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post-service test results meeting the criteria of 38 C.F.R. § 3.385 . . . .  For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a brief of the VA Secretary).

Service treatment records were silent for complaints, findings, or diagnosis of hearing problems or tinnitus.  In reports of medical history dated in July 1954 (enlistment), July 1956 (discharge), and September 1956 (reenlistment), the Veteran denied currently or ever having ear trouble or running ears.  Whispered and spoken voice testing was reported as 15/15 bilaterally on examination in July 1954 and September 1956 and in July 1956, whispered voice testing was reported as 15/15 bilaterally. 

The Veteran underwent audiometric examinations in January 1960 for an initial flight physical and at separation in September 1962.  In a September 1962 separation report of medical history, the Veteran again denied currently or ever having ear trouble or running ears.  The Board notes that prior to November 1967, service departments used ASA units to record puretone sensitivity thresholds in audiometric measurement.  VA currently uses ISO (ANSI) units.  For purposes of comparison between the service audiometric data and more recent VA audiometric data, the table below shows the ASA measurements recorded in service, with the comparable ISO (ANSI) measurements in adjacent parentheses.  The results are recorded as follows:


HERTZ
Date
Ear
500
1000
2000
3000
4000

Add
(15)
(10)
(10)
(10)
(5)
January 1960

RIGHT
10 (25)
5 (15)
5 (15)
10 (20)
15 (20)

LEFT
0 (15)
5 (15)
0 (10)
10 (20)
20 (25)
September 1962 (Separation)
RIGHT
0 (15)
0 (10)
10 (20)
N/A
N/A

LEFT
0 (15)
5 (15)
5 (15)
N/A
N/A

Service records list his military occupational specialty as medical service specialist, or practical nurse.

The Veteran's DD Form 214 (Separation from Service) for the period of service from October 1956 to October 1962 indicates that he had a total of 1 year and 5 months of foreign and/or sea service and that he entered this period of service at Kadena Air Base in Okinawa.  A June 1956 intake social history report among the Veteran's service treatment records reflects three months of service in Okinawa (since March 1956), and treatment records throughout 1956 and in April 1957 reflect treatment at Kadena Air Base.  Treatment records from September 1957 and subsequently were from the Travis Air Force Base in California.

Post-service VA treatment records dated from May 1999 to January 2012 are associated with the claims file, including the electronic Virtual VA claims file.  During a physical therapy consultation in August 2001, the Veteran reported that he popped his arm out of the socket while loading farm machinery at his full-time job as a farm equipment salesman.  During the patient education initial assessment, he denied hearing impairment and he denied sensory limitation barriers to learning, including hearing limitation.  In November 2002, he indicated that had been working at Walmart.  During August 2005 primary care treatment, he reported that he was working in hog confinement, hauling pigs.  In December 2009, he stated that he was still working, managing the pig farm.  During a September 2010 VA internal medicine visit, the Veteran requested to have his hearing checked.  He stated that he would talk with his service officer about his possible compensation examination for hearing loss.

The Veteran's claim for service connection for bilateral hearing loss and tinnitus was received in May 2011.  He indicated that both began approximately in October 1956 and that he had never been treated for either claimed disability; however, he indicated that he had received treatment at the Grand Island VA Medical Center (VAMC) in February 1984.  In support of his claim, he asserted that during military service he worked as a medic on evacuation choppers, transporting patients from Korea to Okinawa, Japan, on a weekly basis.  He believed that his initial hearing loss and tinnitus were due to being on the flight line with no hearing protection.  He stated that since leaving service, he sold cars and farm equipment, then hauled pigs, and currently managed a transfer station.  He reported that he did not have a hearing examination upon separation from military service and he had not been exposed to loud and excessive noises to that level since leaving military service.

In May 2011, the RO requested any treatment records from the Grand Island VAMC dated from January through December 1984.  A response received the same month indicated that no such records were located.  The RO notified the Veteran that the February 1984 records could not be located, and in July 2011 the Veteran indicated that he did not have copies of any medical records.

The Veteran also completed a VA Form 21-4142, Authorization and Consent to Release Information, in May 2011, reporting that he was evaluated for hearing loss by Dr. M. W. at the Hearing HealthCare Center in the fall of 2010.  A May 2011 response from the Hearing HealthCare Center indicated that they had no records pertaining to the Veteran.

The Veteran was afforded a VA audiological examination in July 2011.  He stated that he was a medic and exposed to noise from the flight line and that he had experienced tinnitus since he was in the service.  He reported post-service work selling cars and farm equipment and hauling pigs.  He denied recreational noise exposure.  Audiometric testing revealed bilateral hearing loss for VA compensation purposes.  The diagnosis was sensorineural hearing loss, bilaterally.  After reviewing the claims file and examining the Veteran, the audiologist opined that the Veteran's hearing loss was not due to noise exposure while on active duty.  Supporting her conclusion, the audiologist noted that the Veteran's hearing was documented as normal at discharge in 1962.  The audiologist also opined that the reported tinnitus was less likely as not caused by or a result of military noise exposure.  She explained that the normal hearing at discharge was a strong suggestion that any reported tinnitus was less likely to be from noise exposure.  The audiologist commented that civilian noise exposure and presbycusis [age-related hearing loss] may be contributing factors. 

In his substantive appeal received in February 2012, the Veteran stated that he was not given an outgoing physical from the military; when he left Korea, he just left.  He explained that he was asked if there were any changes in his medical condition and if there were he would have to stay in the military longer to fix his medical problems.  He stated that he "did not even consider that [his] loss of hearing and ringing was a medical handicap at the time."  He reported that he had become so used to not having his full hearing and the ringing in his ears being on the flight line and all he wanted to do was go home.

In April 2013 the Veteran testified that he was an air-evac medic and was on the flight line loading and unloading patients all the time and going from one base to another with patients.  He stated that there was not a significant event where he noticed his loss of hearing, but it was a constant noise exposure.  He testified that the ringing in his ears started about six months after he began his duties as an air-evac medic and it continued ever since.  He denied any kind of significant noise after the military.  He explained that he was stationed at Randolph Air Force Base, Texas and sent to Kadena Air Force Base, in Okinawa; he began his second period of service beginning in October 1956 there.  His wife testified that she and the Veteran had been married for almost four years, but before they were married she would say something to him and he did not always respond to it.  

After carefully considering the Veteran's contentions and reviewing the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claims for service connection for bilateral hearing loss and tinnitus.  

As detailed, service treatment records are negative for hearing loss and tinnitus or perceived hearing or ear problems, and the Veteran's hearing was normal on audiometric testing in January 1960 and in September 1962 at separation.  Although the lack of in-service findings of complaints or diagnosis of hearing loss and tinnitus in service does not preclude a finding of service connection, hearing loss was not shown until July 2011, over 48 years after separation from service.  The Board finds an absence of any subjective complaints of hearing loss or tinnitus for decades after discharge from service or of persistent symptoms of hearing loss or tinnitus between service-discharge and his 2011 claim, and an absence of any objective evidence of hearing loss for over 48 years after discharge from service.  The lack of any evidence of continuing hearing loss for many years between the period of active duty and the initial findings or documented complaints of hearing loss and tinnitus weighs against the claim.  A prolonged period without medical complaint can be considered, along with other factors concerning the claimant's health and medical treatment during and after military service, as evidence of whether a disability was incurred in service or whether an injury, if any, resulted in any chronic or persistent disability which still exists currently.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). 

Likewise, the July 2011 VA audiologist reviewed the claims folder, which included service treatment records.  As detailed, the examiner opined that the Veteran's current hearing loss and reported tinnitus were not due to military noise exposure based on review of the claims folder, to include normal hearing found on audiometric testing at separation from service in September 1962.  The Board accepts the examiner's opinion as being the most probative medical evidence on the subject, as such was based on a review of all historical records, and contains an articulated rationale for the medical conclusions.  See Boggs v. West, 11 Vet. App. 334 (1998).  Given the depth of the examination report and the fact that the opinions were based on a review of the applicable record, the Board finds such opinions are probative and material to the Veteran's claims.  See Owens v. Brown, 7 Vet. App. 429 (1995).  There is also no contrary opinion of record.

The Board has considered the Veteran's contention that a relationship exists between his current hearing loss and reported tinnitus, and his noise exposure experienced during service.  In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).

In this capacity, the Board finds the Veteran is competent to attest to his noise exposure he experienced during service, and finds his statements of noise exposure generally credible based on his experiences of serving as a medical service specialist or nurse.  The fact remains, however, that his hearing was normal on audiometric testing in January 1960 and in September 1962 on separation examination.  The VA examiner was aware of the Veteran's in-service noise exposure per the Veteran's statements and review of the claims folder, but concluded that his hearing loss and reported tinnitus were not due to service.  The Veteran's contentions are outweighed by the medical evidence and opinion of the VA medical examiner, which reflect that his hearing loss and tinnitus are not due to noise exposure in service. 

To the extent the Veteran is claiming that he noticed difficulty hearing and tinnitus during and since service, he is competent to attest to this; however, his perception of hearing loss is not a reliable gauge as hearing loss for VA compensation purposes is measured by audiometric findings.  See 38 C.F.R. § 3.385.  Moreover, the fact that a perceived hearing defect or tinnitus was not identified during the January 1960 audiometric testing or the September 1962 separation examination tends to contradict the Veteran's assertion that he perceived a hearing loss and tinnitus beginning around October 1956, especially since he denied currently or ever having ear trouble or running ears at separation examination in September 1962.

The Board also observes that the post-service VA treatment records dated since May 1999 contain no subjective complaints of hearing loss or tinnitus until September 2010, more than 47 years after separation from service, when the Veteran requested to have his hearing checked.  In fact, during an August 2001 physical therapy consultation, he expressly denied any sensory limitation to learning, including hearing, and denied hearing impairment.  Therefore, the Board concludes that the Veteran made these statements because he did not perceive hearing problems, including tinnitus, at the time.  See Kahana v. Shinseki, 24 Vet. App. 428, 438-41 (2011) (Lance, J., concurring) (discussing the distinction between cases in which there is a complete absence of any evidence to corroborate or contradict the testimony, as opposed to cases in which there is evidence that is relevant either because it speaks directly to the issue or allows the Board, as factfinder, to draw a reasonable inference).  As such, because he denied hearing or ear problems at separation from service and in August 2001, these statements contradict his assertion that he had experienced hearing loss and tinnitus since approximately October 1956, weighing against his credibility in this regard.  Therefore, service connection for bilateral hearing loss and tinnitus is not warranted and the claims must be denied.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


